          Case 1:20-cv-04160-JGK Document 19 Filed 06/26/20 Page 1 of 3



IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK



HACHETTE BOOK GROUP, INC.,
HARPERCOLLINS PUBLISHERS LLC,             Case No. 1:20-CV-04160-JGK
JOHN WILEY & SONS, INC., and
PENGUIN RANDOM HOUSE LLC

                         Plaintiffs,
                                          Hon. John G. Koeltl
                                          Courtroom: 14A
     v.

INTERNET ARCHIVE and DOES 1 through
5, inclusive

                         Defendants.


                     MOTION FOR ADMISSION PRO HAC VICE
            Case 1:20-cv-04160-JGK Document 19 Filed 06/26/20 Page 2 of 3



          Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and

Eastern Districts of New York, JESSICA E. LANIER, hereby moves this Court for an Order for

admission to appear as counsel for Defendant INTERNET ARCHIVE in the above-captioned

action.

          I am in good standing of the bar of the states of California and Massachusetts and there

are no pending disciplinary proceedings against me in any state or federal court. I have never

been convicted of a felony. I have never been censured, suspended, disbarred or denied

admission or readmission by any court. I have attached the affidavit pursuant to Local Rule 1.3.

Dated: June 26, 2020                         Respectfully submitted,

                                                             /s/ Jessica E. Lanier
                                             JESSICA E. LANIER (Pro Hac Vice pending)
                                             217 Leidesdorff Street
                                             San Francisco, CA 94111
                                             Telephone (415) 362-6666
                                             Facsimile: (415) 236-6300
                                             jlanier@durietangri.com




                                                       1
          Case 1:20-cv-04160-JGK Document 19 Filed 06/26/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

        I hereby certify that on June 26, 2020 the within document was filed with the Clerk of the

Court using CM/ECF which will send notification of such filing to the attorneys of record in this

case.

                                                                 /s/ Jessica E. Lanier
                                                                JESSICA E. LANIER




                                                     2
